                1

                2

                3                                                                     JS-6
                4

                5

                6

                7

                8                        UNITED STATES DISTRICT COURT
                9                      CENTRAL DISTRICT OF CALIFORNIA
               10

               11   PETER SORENSEN,                             Case No. 2:19-cv-09002 MWF (RAOx)
               12               Plaintiff,                      ORDER GRANTING STIPULATION
                                                                DISMISSING ENTIRE ACTION
               13       v.                                      WITH PREJUDICE
               14
                  FLUKE ELECTRONICS                             Complaint Filed: August 16, 2019
                                                                Trial Date:       None
               15 CORPORATION, a Delaware                       District Judge: Hon. Michael A.
                  corporation; PLS PACIFIC LASER                                  Fitzgerald
               16 SYSTEMS LLC, a California LLC;                                  Courtroom 5A, First St.
                  MATTHEW LOGUE, and individual;                Magistrate Judge: Hon. Rozella A. Oliver
               17 and DOES 1 through 100, inclusive,                              Courtroom 590, Roybal
               18               Defendants.
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                           Case No. 2:19-cv-09002 MWF (RAOx)
LA19CV09002-
MWF-O 1 docx                 ORDER GRANTING STIPULATION DISMISSING ENTIRE ACTION WITH PREJUDICE
                1         TO ALL PARTIES AND THERE ATTORNEYS OF RECORD:
                2         The Court, having read and considered the Stipulation to Dismiss Action with
                3   Prejudice, and good cause appearing therefore,
                4         IT IS HEREBY ORDERED that the above-captioned lawsuit be dismissed
                5   with prejudice and without costs or fees to either party.
                6

                7   IT IS SO ORDERED.
                8

                9   Dated: January 30, 2020
                                                                  Hon. Michael A. Fitzgerald
               10                                                 United States District Court
               11
                                                                  District Court Judge

               12                                                                                    41626333.1


               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

LA19CV09002-
                                                             1             Case No. 2:19-cv-09002 MWF (RAOx)
MWF-O 1 docx            [PROPOSED] ORDER GRANTING STIPULATION DISMISSING ENTIRE ACTION WITH PREJUDICE
